373 F.3d 1
Jorge J. MAYMO-MELENDEZ, Plaintiff, Appellee,v.Julio ALVAREZ-RAMIREZ; Ricardo Pacheco-Pacheco; Irba Cruz-De-Batista, Defendants, Appellants,Jane Doe 02CV2001; Conjugal Partnership Alvarez-Doe; Jane Doe 02CV2001-2; Conjugal Partnership Pacheco-Doe; John Doe 02CV2001; Conjugal Partnership Doe-Cruz; Conjugal Partnership Alves-Doe; Juan Alves-Rueda, Defendants.
No. 03-1141.
United States Court of Appeals, First Circuit.
May 4, 2004.

Charles A. Cuprill-Hernandez, Old San Juan, PR, for Plaintiff-Appellee.
Ivette M. Berrios Hernandez, Eileen Landron Guardiola, Eduardo A. Vera-Ramirez, Landron & Vera, LLP, Guaynabo, PR, Salvador J. Antonetti-Stutts, Pietrantoni, Mendez & Alvarez, San Juan, PR, for Defendants-Appellants.
Before BOUDIN, Chief Judge, TORRUELLA, SELYA, LYNCH, LIPEZ and HOWARD, Circuit Judges.

ORDER OF COURT

1
The panel of judges that rendered the decision in this case having voted to deny the petition for rehearing and the suggestion for the holding of a rehearing en banc having been carefully considered by the judges of the Court in regular active service and a majority of said judges not having voted to order that the appeal be reheard by the Court en banc,


2
It is ordered that the petition for rehearing and the suggestion for rehearing en banc be denied.